            Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02   Page:1 of 13


              IT IS ORDERED as set forth below:




              Date: March 31, 2020


   ___________________________________________________________________________




                                     IN THE UNITED STATES BANKRUPTCY COURT


                                                       FOR THE


                                          SOUTHERN   DISTRICT OF GEORGIA
                                                  Augusta Division

                     IN   RE:                                            Chapter? Case
                                                                         Number 14-12297
                     SCIENCE FITNESS, LLC,

                                 Debtor




                     EVANS PLAZA PARTNERS, LLC,                          Adversary Proceeding
                                                                         Number 16-01035
                                 Plaintiff


                     V.



                     EVANS FITNESS CLUB EXPRESS, LLC

                                 Defendant




                                                     OPINION AND ORDER


                            Before the Court is the damage portion of the complaint filed

                by Evans Plaza Partners, LLC (""Landlord") against Evans Fitness Club




   AO 72A


(Rev. 8/82)
              Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02   Page:2 of 13




                  Express, LLC (""Express") alleging Express improperly removed property

                  belonging to Landlord.       The issues addressed are:    1) whether Landlord

                  is entitled to holdover rent; and (2) whether Express is entitled to

                  damages for 41 missing mirrors.        This adversary proceeding is a core

                  proceeding under 28 U.S.C. §157(b)(2)(A), (N), and (O) and the Court

                  has jurisdiction pursuant to 28 U.S.C. §1334.              For the following

                  reasons, the Court finds the Landlord is not entitled to holdover

                  rent; and Express is entitled to damages in the amount of $2,870.00.

                                                    FINDINGS OF FACT


                             When   Science    Fitness, LLC   (""Debtor") filed its bankruptcy

                  petition it was operating a health club at premises it leased from

                  the Landlord.1      As part of the bankruptcy, the Chapter 7 Trustee

                  (""Trustee"), via a competitive bidding process, sold substantially

                  all of Debtor's assets to Express for $405,900.00 with a closing by

                  September 27, 2016.         At the Trustee's request, and with the consent

                  of Landlord, the time for the Trustee to assume/reject the lease was

                  extended through and including September 30, 2016.           Chap. 7 Case No.

                  14-12297, Dckt. No. 308.         The lease was not assumed by the Trustee

                  and therefore was rejected as of October 1, 2016.          Dckt. No. 165, Tr.

                  45:8-12.    With Landlord's consent, Express was given the right to




                  1   These are abbreviated facts with more detailed facts set forth in
                  the order found at Dckt. No. 136.




   A0 72A

(Rev. 8/82)
              Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02            Page:3 of 13




                  enter the leased premises at certain hours from October 5-7, 2016 to

                  remove the purchased assets.           Dckt. Nos. 10 and 15.           For this right,

                  Express    tendered    seven   days    (October         1-7)    prorated    rent   to     the

                  Landlord.    Tr. 46:12-21.


                             The current dispute arose over whether Express purchased

                  certain assets (various lockers, mirrors, water fountains, and other

                  items) (""Disputed Items") as part of the sale and whether Express

                  heldover and damaged the premises.                 Landlord filed this adversary

                  proceeding initially requesting an injunction to prevent Express from

                  removing    the     Disputed   Items    from      the    premises.         Dckt.   No.     1.

                  Ultimately, the parties consensually entered into a storage agreement

                  whereby Landlord agreed to store the Disputed Items at the premises

                  pending resolution of the various disputes.                    Dckt. No. 15.

                             On the liability portion of the trial, the Court entered an

                  order (""Liability Order") regarding the Disputed Items, holding the

                  lockers    and    mirrors   located    in   the    ""New   Addition" belong        to     the

                  Landlord, while the remaining mirrors belong to Express.                        Dckt. No.

                  136.


                             In the damages trial currently before the Court, Landlord

                  claims three-months holdover rent as calculated under paragraph 20 of

                  the lease.       Landlord alleges it was unable to fully deliver possession

                  of the premises to its new tenant. Gold's Gym (""Gold's"), pending




   AO 72A

(Rev. 8/82)
            Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02   Page:4 of 13




                resolution of the ownership issues, and that Express's damage to the

                premises and the storage of the Disputed Items prevented Landlord from

                delivering the premises to Gold's.       Dckt. No. 165, Tr. 21:22-25; 22:1-

                6.


                           Landlord and Gold's entered into a lease in September 2016,

                before the sale to Express was completed.            Def. Ex. No. 9, Lease.

                According to Mr. Simeone,^ Gold's was given access to the property

                sometime in October 2016, but Landlord claims because of the disputes

                with Express it could not deliver possession to Gold's sufficient to

                trigger the commencement of rent until January 2017.              Dckt. No. 165,

                Tr. 36:1-25; 38:6-25; 40:15-17; 50:21-25; 52:12-25; 53:1-24.

                           Express's damage claim is for the mirrors the Liability Order

                determined   were included in the assets Express purchased from the

                Trustee.     Mr. Hammonds, the contractor Express hired to remove the

                mirrors and other equipment, testified that with             his contractor's

                license he was able to purchase 60" by 100" mirrors in mid-2018 at

                wholesale price of $70.00/mirror.       Dckt. No. 165, Tr. 141:4-16; 142:1-

                22.    At the damages hearing he initially testified the retail price

                was $470.00/mirror, but he had never paid more than $200.00/mirror.

                Dckt. No. 165, Tr. 141:4-16; 142:10-11.         He ultimately testified the




                2    Manager of Landlord.




   AO 72A


(Rev. 8/82)
              Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02   Page:5 of 13




                  purchase and installation cost ranged from $250.00-$'350.00/mirror.

                  Dckt. No. 165, Tr. 143:1-17.

                            Mr. Hogue, who was operating the day to day operations of

                  Debtor for the Trustee at the time of the sale and during the removal

                  process, also testified on behalf of Express.             Dckt. No. 165, Tr.

                  151:6-15.    According to Mr. Hogue, he previously paid approximately

                  $300.00/mirror for the purchase and installation of mirrors.                 Id.,

                  Tr. 164:3-12.


                            Mr.   Montarbo,    the   former    business   manager     of   Express

                  testified, in his lay opinion, it would cost anywhere from $250.00-

                  $375.00/mirror retail to replace and install the 60'' x 100" mirrors.

                  Id., Tr. 183:5-20.

                                                  CONCLUSIONS OF LAW


                            Before the Court is the issue of damages.           Landlord claims

                  holdover rent is due for the three months (October - December) it was

                  unable to duly deliver the premises to the new tenant because of:                the

                  ownership dispute; its on-site storage of the Disputed Items; and the

                  damage caused by Express when it removed the assets. Conversely,

                  Express claims it is entitled to the installed retail value of the

                  mirrors it purchased.       Both parties acknowledge they have the burden

                  of proof on their respective damage claims.        Dckt. No. 165, Tr. 222:22-

                  25; 223:1-3.




   AO 72A

(Rev. 8/82)
              Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02      Page:6 of 13




                  Landlord's Damage Claim For Holdover Rent.

                            Landlord argues Express is liable under the. provisions of

                  the lease between Landlord and Debtor because Express purchased ''all

                  accounts, contract rights, membership agreements, personal training

                  contracts, contracts and all accounts receivable . .                      under the

                  asset purchase       agreement between Express and the Trustee ("APA")

                  Dckt. No. 45, Ex. No. 6, Asset Purchase Agreement (emphasis added).

                  Landlord also avers Express was a transferee of the Debtor under the

                  lease.   According to Landlord, Express, as a purchaser/transferee, is

                  liable for holdover rent under the lease from October-December 2016


                  because during that time. Landlord was unable to deliver possession

                  to its new tenant because of:          the ownership dispute; its lack of

                  access to the area where the         Disputed Items        were stored; and the

                  damage caused by Express.

                            The Lease holdover provision provides:

                            Holding Over. Landlord and Tenant recognize and agree
                            that the damage to Landlord resulting from any failure
                            by Tenant timely to surrender possession of the Leased
                            Premises as aforesaid will exceed the amount to the Base
                            Rent  theretofore   payable   hereunder,   and  accurate
                            measurement will be impossible. Tenant therefore agrees
                            that if Tenant or anyone claiming under Tenant remains
                            in possession of the Lease Premises after the expiration
                            of the Lease Term, such party shall be a tenant at
                            sufferance and during such holding over. Base Rent and
                            all items of other Rent shall be twice the rate which
                            was   in    effect   immediately   prior    to    the   Lease   Term
                            expiration,      which    Landlord    may        collect    without
                            admission that Tenant's estate is more than a tenancy




   AO 72A

(Rev. 8/82)
           Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02        Page:7 of 13




                        at sufferance, and all the other provisions of this
                        Lease shall apply insofar as the same are applicable.
                        In the event Tenant holds over in the Leased Premises,
                        then whether or not Tenant is charged twice the base
                        Rent and other Rent as set forth herein. Tenant hereby
                        relinquishes any right Tenant may have to receive a
                        return of the Security Deposit at the end of such hold
                        over period, and Tenant shall remain liable for all
                        costs, expenses, claims, liabilities and damages of
                         whatever kind and nature arise from such holdover.


              PI.'s Ex. No. 1(A), ^20(b)(emphasis added).

                        Express argues it cannot be liable for holdover rent because

              the lease was rejected on September 30, 2016 and the. Trustee never

              assumed       the     lease   therefore       the    Trustee    could      not    have


              assigned/transferred it to Express.             See Chap. 7 Case No. 14-12297,

              Dckt.   No.    308.     Express,   further     contends   it   is   not   a   holdover

              situation when the new tenant. Gold's, was given access to the premises

              during the purported holdover period.               Alternatively, Express argues

              even if the lease was a contract right or contract under the APA, the

              Trustee had no right to convey the lease and any such conveyance

              without the Landlord's consent is void under the terms of the lease.

              See PI.
                    's Ex. No. 1(A), Lease, SI19.           ("Tenant shall not assign, convey

              or otherwise transfer this lease or any interest thereunder .

              without first obtaining on each occasion Landlord's .prior written

              consent . . . . ").

                        Based upon the evidence, the Court finds Landlord has failed

              to carry its burden of proof to show it is entitled to holdover damages



                                                        7
  AO 72A


(Rev. 8/82)
            Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02           Page:8 of 13




               of two times the rent for three months.                   First, Express is not a

               tenant    under    the   lease.      The   Trustee    never    assumed    the   lease     and

               pursuant to §365(f)(2)^ the lease was rejected on September 30, 2016

               and the Trustee could not have assigned/transferred the lease to

               Express.    See 11 U.S.C. §365(f)(2)(The trustee may assign an executory

               contract or unexpired lease of the debtor only if the trustee assumes

               such contract or lease in accordance                  with the provisions of this

               section . . . .")(emphasis added).                 The Trustee rejected the lease

               and therefore it was not an asset Express purchased under the APA,

               nor was the lease assigned/transferred to Express.                  Furthermore, even

               if   it   was    a ''contract     right" or    "contract",        the    Landlord    never

               consented to such a conveyance therefore any transfer of the lease

               from the Trustee to Express would be void.                    See Pl.'s Ex. No. 1(A),

               Lease, SI19.

                          Finally, even if Express was a tenant, this not a holdover

               situation under the lease.            See PI.'s Ex. No. 1(A), S120(b)("[T]enant

               therefore       agrees   that   if   Tenant   or     anyone    claiming    under    Tenant

               remains in possession of the Lease Premises after the expiration of

               the Lease Term, such party shall be a tenant at sufferance and during

               such holding over. Base Rent and all items, of other Rent shall be




               ^    Unless otherwise noted, all code sections are under Title 11 of
               the United States Code.




   AO 72A

(Rev. 8/82)
            Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02             Page:9 of 13




               twice the rate which was in effect immediately prior to the Lease Term

               expiration . . . .")(emphasis added).            It is undisputed Express left

               the premises October 7th in accordance with the agreements set forth

               in court orders.      See   Dckt. Nos.      10 and 15.          It did     not ""remain in


               possession" as set in the lease.              In fact, Landlord entered into a

               lease with Gold's in September 2016, before the sale to Express was

               even concluded, and Gold's was allowed to access the premises to start

               renovations    shortly      after    the    October       7,    2016      departure    date.

               Notwithstanding     Landlord's       arguments       to    the      contrary,       this    is

               possession and control over the premises under Georgia law, and given

               the facts of this case such actions discharge Express of any liability

               for holdover rent.       Johnson v. Watkins, 107 S.E. 341, 341 (Ga. Ct.

               App. 1921) (""If, pending a tenancy, the landlord directly or indirectly

               resumes possession of the premises by acts amounting to an actual or

               constructive    eviction     of     the    tenant,    or       if   the    tenant    becomes

               dissatisfied, and offers to surrender possession to the landlord, and

               the landlord thereafter resumes possession, or exerts a control over

               the premises inconsistent with the tenant's right of occupation, he

               thereby discharges the tenant from liability for future rent.").

                         As for Landlord's argument that it did not have access to

               the entire premises because of the on-site storage, it was Landlord

               who agreed to store the items on-site, rather than at an off-site




   A0 72A

(Rev. 8/82)
         Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02    Page:10 of 13




              facility.   It cannot now complain it was denied access to this storage

              area.



                        Landlord also argues it is entitled to these holdover damages

              because   the   ownership   dispute   prevented   it   from      delivering   the

              premises to Gold's.^    Ultimately, as set forth in the Liability Order

              some of the items were determined to belong to the Landlord and some

              items determined to belong to Express.       The outcome of this ownership

              dispute should not trigger holdover rent damages under the lease.

              Landlord supported the bid of Gold's and clearly did not support

              Express's efforts to buy these assets.        Obviously, if Gold's was the

              successful bidder it would own the on-site assets.            However, Express

              is not liable to Landlord for holdover rent for being the successful

              bidder and removing assets it purchased under the APA.             Furthermore,'

              Landlord delivered possession of the premises to Gold's in January

              2017, prior to any order being entered on ownership and while it was

              still storing mirrors.      Landlord could have delivered possession in

              October 2016, and the ongoing work to the leasehold reflects delivery




              ^ The Landlord says when this matter continued to be contentious and
              drawn-out, it ultimately opted to mitigate damages and delivered the
              premises to Gold's prior to the resolution of the ownership/damage
              issues. Dckt. No. 165, Tr. 23:17-25; 24:1-3. There have been motions
              for summary judgment, two related adversary proceedings, attempts at
              mediation, briefings, new lawyers being added and removed, and two
              trials.   This is in addition to the issues with the Trustee and matters
              in the underlying bankruptcy itself.



                                                    10

   AO 72A


(Rev. 8/82)
         Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02          Page:11 of 13




              had occurred.       Given these facts, Landlord's rent abatement to Gold's

              does not equate to a holdover tenancy by Express.

                         Lastly, Landlord failed to carry its burden of proof as to

              the appropriate calculation of damages.               The damage calculation would

              be    through   the     Trustee.^      Landlord       would     be   entitled    to     an

              administrative claim for post-rejection rent, but only for the actual

              and necessary costs, not holdover rent as calculated under the lease.

              See   11   U.S.C.     §503(b)(1)(A);    see    In   re   Homeowner's        Outlet    Mall

              Exchange, Inc., 89 B.R. 965, 970 (Bankr. S.D. Fla. 1988){trustee only

              liable for the rent prorated for the portion of premises actually

              occupied by debtor post rejection as an actual and necessary cost);

              In re Rare Coin Galleries of Am., Inc., 72 B.R. 415, 417 (D. Mass.

              1987)(post-rejection, lease rate no longer controls, the debtor is

              only required to pay the reasonable rental value)(internal citations

              omitted); In     re    Aerospace    Tech.,    Inc.,    199    B.R.   331,   340 (Bankr.

              M.D.N.C.    1996)(where     creditor    stored      estate     property,     reasonable

              rental value of premises occupied and used was correct measure of

              damages).     Holdover rent of two times the rent rate is improper.

                            For these reasons, the Court finds Landlord is not entitled

              to holdover rent under the lease.




              ^ Express agreed to indemnify Trustee.              See Dckt. 45, Ex. No. 6,
              APA, SI8.5.



                                                       11

   A0 72A

(Rev. 8/82)
         Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02                Page:12 of 13




              Expresses Damage Claim for Mirrors.

                         Express claims it is entitled to monetary damages for the

              replacement   costs      of    the    mirrors       the   Court   previously     determined

              belonged to Express.            The mirrors were stored at the premises but

              disappeared   during      the       pendency    of this      dispute.      This      analysis

              involves two issues.           First, the value of the mirrors; and second,

              the number of mirrors.


                         At trial. Express admits there was a wide range of value

              testimony    regarding        the    mirrors.        Mr.    Hammonds    was    reminded       he

              previously testified he could obtain a 60" by 100" mirror at the

              wholesale contractor's price of $70.00/mirror, with installation cost

              of $250.00-$350.00/mirror.             Dckt. No. 165, Tr. 141:4-16; Tr. 143:1-

              17.    Mr. Rogue testified replacing a mirror would cost around $300.00,

              with    installation     included.          Id.,      Tr.   164:3-12.         Mr.    Montarbo

              testified   that   the    retail      and   installation, cost         would    be   $250.00-

              $375.00/mirror.     Id., Tr. 183:5-20.              Mr. Simeone testified the mirror

              cost range from $70.00-$100.00/mirror.®

                         Express argues the $70.00 wholesale"price is too low because

              Express is not a general contractor and                     would have to pay retail




              ® Mr. Simeone based this value on a calculation of 80 mirrors costing
              $10,000.00, which would actually be $125.00/mirror.    Dckt. No. 165,
              Tr. 197:15-25.   It is unclear as to the comparable nature of these
              mirrors as to the quality, style and dimensions. Id.



                                                             12

   AO 72A


(Rev. 8/82)
         Case:16-01035-SDB Doc#:167 Filed:03/31/20 Entered:03/31/20 16:17:02      Page:13 of 13




              price,   but   it   offered   no   testimony   of   the   retail   price   without

              including installation.       Express is not entitled the installation cost

              because it bought uninstalled mirrors from the Trustee and would have

              to pay for the installation.

                        As for the number of mirrors at issue, the exhibit tendered

              at the damages trial, signed by a representative of Trustee, Landlord

              and Express shows Express is entitled to 41 mirrors.                Pl.'s Ex. No.

              15; See also Dckt. No. 165, Tr. 89:18-25; 90:1-5.                  Based upon the

              testimony presented, as       well as Plaintiff's Exhibit 15, the Court

              finds Express is entitled to 41 mirrors at the price of $70.00/mirror

              for a total of $2,870.00.

                        For the foregoing reasons. Landlord's complaint for damages

              is ORDERED DENIED. It is FURTHERED ORDERED that Express is awarded

              damages in the amount of $2,870.00.




                                                      13

   AO 72A


(Rev. 8/82)
